Citation Nr: 9916445	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
May 1969.

This appeal arises from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for PTSD.  
The appeal was before the Board once previously, in May 1997, 
at which time it was remanded to the RO for additional 
development, to include attempted verification of claimed 
stressors, and additional psychiatric examination.  The RO 
has complied with this direction and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  The veteran is not shown to have engaged in combat with 
the enemy while serving in Vietnam.  

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed stressors.  

4.  The veteran is not shown to have PTSD as a result of his 
military service.  


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990). 

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  The 
veteran's file contains VA treatment records and examinations 
diagnosing PTSD, the veteran's allegations of various 
stressful events related to his service in the Air Force, and 
statements from VA physicians relating the PTSD diagnoses to 
certain of the events reported by the veteran.  Accordingly, 
his claim must be considered well-grounded.  Upon review, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Having presented a well-grounded claim, the veteran must 
fulfill additional regulatory requirements before service 
connection for PTSD may be granted.  These include provision 
of competent medical evidence establishing a "clear" 
diagnosis of that condition, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the veteran's 
current symptoms and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Cohen, 10 Vet.App. at 137-138.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f) (1998); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  If, however, the VA determines 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat with the enemy, but the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements.  See, Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  

As noted above, the medical evidence of record contains both 
diagnoses of PTSD and opinions of mental health care 
providers linking the diagnoses to the stressors related by 
the veteran.  Accordingly, if the stressors identified by the 
medical examiners as supporting a diagnosis of PTSD can be 
confirmed, service connection must be granted.  The veteran's 
statements offer a number of potential stressors.  These 
include witnessing the suicide of a fellow airman at Columbus 
Air Force Base (AFB), Mississippi, in summer 1966, having 
been attacked and witnessed U.S. and Thai personnel killed by 
"Communist Thais & Viet Cong" at Utapao Air Base in July 
1967, having periodically experienced other attacks or 
infiltration at Utapao, including during the Tet offensive of 
1968, and having witnessed an ammunition dump explosion at 
Utapao, which reported resulted in a security guard who took 
the veteran's place as an ammo dump guard being killed.  

Relevant portions of the veteran's Airman Military Record 
(Air Force Form 7) were obtained by the RO from the then U.S. 
Army & Joint Services Environmental Support Group (ESG - now 
the U.S. Armed Services Center for Research of Unit Records 
(CRUR)).  These show that the veteran was assigned to 
Columbus AFB from April 1966 to July 1967, and to Utapao Air 
Base, Thailand, from July 1967 until his departure from 
Thailand on July 1, 1968.  During his time at Utapao, the 
veteran was assigned as a "Weapons System Security Guard."  
The veteran's record notes participation in the "Vietnam Air 
Offensive Campaign Phase II," but does not indicate that any 
the veteran was involved in combat in any way.  The veteran 
does not claim to have been wounded, and there are no reports 
of wounds or treatment of any stress-related condition in the 
veteran's Air Force medical records.  

The veteran's reports of stressors were provided to ESG/CRUR 
for confirmation on two occasions.  ESG's initial February 
1996 letter advised that the information provided by the 
veteran was insufficiently specific to enable verification 
either of the reported suicide of the veteran's fellow airman 
at Columbus AFB, or of any of the alleged attacks against the 
base.  The ESG noted that historical extracts submitted by 
the veteran's unit's higher headquarters did not indicate 
that any attacks occurred.  In addition, although unable to 
verify an ammunition dump explosion caused by enemy attack, 
the ESG provided a report documenting a major explosion 
caused by ammunition mishandling, resulting in the high order 
detonation of at least 241 750-pound bombs.  However, this 
explosion occurred on August 7, 1968, after the veteran had 
departed Thailand for the United States, and caused no 
fatalities or serious injuries among either U.S. or Thai 
personnel.

Based on all the above, the Board finds initially that the 
veteran did not "engage[] in combat with the enemy" within 
the meaning of 38 U.S.C.A. § 1154(b).  There is no evidence, 
other than the veteran's testimony, which could support such 
a finding, and there is substantial evidence, in the form of 
service administrative records and command histories, which 
supports a conclusion that no attacks or other combat-type 
incidents occurred on Utapao Air Base during the time the 
veteran was assigned.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Accordingly, his testimony concerning the 
alleged combat-related stressors may not be accepted, 
standing alone, as sufficient proof of their occurrence.  Id.

The Board's May 1997 remand directed that additional 
information be requested from the veteran regarding his 
reported stressors so that another attempt to verify them 
could be made.  The veteran was properly advised, but 
provided no additional detail.  Nevertheless, the RO made a 
number of attempts to verify the veteran's report of a 
suicide having occurred at Columbus AFB in Summer 1966, 
including contacting the reports and analysis branch at 
Columbus AFB for Security Police reports (which reported that 
it did not retain records older than 5 years) and the Air 
Force Office of Special Investigations (which advised that 
records older than 25 years were routinely destroyed, but 
indicated that OSI had no record of investigation of the 
veteran in their files, either as a suspect of wrongdoing or 
an "incidental").  

The CRUR was also contacted, and noted in a January 1998 
letter that after "extensive research of available 
historical documentation" they were unable to confirm the 
suicide incident.  The veteran's performance evaluation for 
the period from January 1966 to January 1967 was also 
obtained.  It does not report the involvement of the veteran 
in any incident such as a suicide.  The evaluation does 
report that the veteran "participated in several simulated 
security problems."  With respect to this evidence, the 
Board observes that an evaluation commenting on the veteran's 
performance in simulated incidents would be expected to also 
comment on his response to actual incidents (the veteran 
having indicated that he was on duty and nearby at the time 
of the suicide), had they occurred.  Accordingly, the Board 
views the veteran's evaluation as positive evidence that no 
incident such as a suicide occurred during this time.

The Board further finds that none of the other evidence in 
the claims file constitutes "credible supporting evidence," 
required by 38 C.F.R. § 3.304(f), that any of the veteran's 
alleged stressors actually occurred.  Corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet.App. 283, 288-291 (1994); Moreau v. Brown, 9 Vet.App. 
389, 395 (1996).  In this vein, the Board notes that a VA 
psychiatric examiner in April 1998 accepted the veteran's 
reports of being "terrified of being in the hole at night 
and when there was significant cross-fire."  However, 
credible supporting evidence of the occurrence of an in-
service stressor cannot consist solely of after-the-fact 
reports of such stressors by the veteran to a medical care 
provider, even where the provider expresses "no doubts as to 
[the veteran's] honesty in his reports."  See Moreau v. 
Brown, 9 Vet.App. 389, 395-6 (1996).

Accordingly, in the absence of evidence to support the 
veteran's alleged in-service stressors, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f).  The Board 
finds that the preponderance of the evidence is against the 
claim for service connection in this case and, accordingly, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

Service connection for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

